In an action to recover on the theory of quantum meruit, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, entered January 6, 1978, as denied his motion for summary judgment. Order affirmed, insofar as appealed from, without costs or disbursements. Since there is to be a trial on the issues arising from the counterclaims, there was no necessity to consider the granting of *934summary judgment on the complaint, even if otherwise warranted. Titone, J. P., Shapiro, Martuscello and Mangano, JJ., concur.